Verdict and judgment in favor of plaintiffs, and the defendant appealed.
Upon the hearing in this court, the plaintiffs' counsel moved to dismiss the appeal, on the ground that *Page 333 
the appeal bond was not filed within the time required by law.
As appears from the record the judgment was rendered on the 3rd day of March, 1879, and the appeal prayed for and granted. The appeal bond bears date March the 20th, 1879, and there is an endorsement on the back of the bond by the clerk of the court that the bond was filed on the 29th day of April, 1879. Taking either date as the time of filing the bond, it was not done within ten days from the rendition of the judgment appealed from, as required by law, and it does not appear from the record that there was any agreement between the counsel, waiving the time of complying with the rule.Wade v. City of New Berne, 72 N.C. 498.
This court has established the rule that all appeals will be dismissed, on motion of the adverse counsel, when the appeal bond is not filed within the ten days from the rendition of the judgment, unless there is a waiver on the record or in writing. This appeal must therefore be dismissed. Let this be certified.
PER CURIAM.                                   Appeal dismissed.
Same point decided in Wadsworth v. Carroll from Craven, (case not reported in full) at January Term, 1879, citing and approving Wade v. Cityof New Berne, 72 N.C. 498, as follows: